DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 2/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,417,869 and US 10,043,347 has been reviewed and is accepted.  The terminal disclaimers have been recorded.  As such, the previous double patenting rejections are withdrawn as moot.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. § 101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). Notwithstanding that a law of nature or an abstract idea, by itself, is not patentable, the application of these concepts may be deserving of patent protection. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293–94 (2012). In Mayo, the Court stated that “to transform an unpatentable law of nature into a patent eligible application of such a law, one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 132 S. Ct. at 1294 (citation omitted).
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination”’ to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’‒ i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation and internal quotation marks omitted). The Court in Alice noted that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
Examiners must perform a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant invention encompasses a gaming machine.  However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.  See Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception.  According to the specification, “The subject design is a form of gaming machine, designed for use in a physical or virtual casino environment, which provides players an environment in which to play for cash, prizes and points, either against the casino or in head to head modes in a controlled and regulated manner while being allowed to use their skills and adeptness at a particular type of game” (p. 1).  Representative claim 1 recites the following (with emphasis):

1. An electronic gaming machine for an object alignment hybrid game, comprising:
a display;
a random number generator; 

a memory operatively connected to the at least one processor, wherein the memory stores executable instructions that when executed by the at least one processor cause the at least one processor to:
provide an entertainment game and present the entertainment game to a player using the display, wherein the entertainment game is the object alignment hybrid game in which the player attempts to form an alignment of a plurality of displayed matching objects in a specified configuration;
receive an input from the player indicating an action in the entertainment game;
determine a result of the action in the entertainment game by determining whether the displayed matching objects are matched in the specified configuration; 
determine a status update regarding play of the entertainment game based on the result of the action in the entertainment game; 
determine whether a gambling event is to be executed based upon the status update;
determine a result of the gambling event using the random number generator; and
present the result of the gambling event to the player using the display.

The underlined portions of claim 1 generally encompass the abstract idea.  Dependent claims 2-6 further define the abstract idea by further defining the rules and outcomes of the game (e.g., an intermediate value award, an indeterminate game resource, game world currency, etc.).

a method of exchanging financial obligations (e.g., a wagering game, which is effectively a method of exchanging and resolving financial obligations based on probabilities created during the game) as discussed in Alice Corp. v. CLS Bank, Bilski v. Kappos, In re Smith (Fed. Cir. 2016), and In re Marco Guldenaar (Fed. Cir. 2018); 
a fundamental economic practice (e.g., rules for conducting a wagering game) as discussed in Alice Corp. v. CLS Bank, In re Smith, and In re Marco Guldenaar; 
a method of managing a game similar to that of managing a game of bingo in Planet Bingo, LLC v. VKGS LLC (Fed. Cir. 2014); and/or 
a method of organizing human activities (e.g., accepting bets from a human player and allowing the human player to play the game according to rules of the game method) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
The claimed invention resembles the method of exchanging financial obligations in Alice and Bilski, and especially resembles the comparison to the wagering game of Smith which included a method of exchanging and resolving financial obligations based on probabilities created during the game, because it includes a bonus game that may provide an award to one or more players as a result of the game outcomes.  In Smith, the court found that wagering activities, similar to the symbol selection and arrangement features claimed here, are fundamental economic practices, which are in turn abstract ideas recognized in several court decisions including Alice and Bilski.  In re Marco Guldenaar reached similar conclusions to those in Smith.  In Planet Bingo, the court found that a method of managing a game of bingo was an abstract idea, which is similar to the features of the instant claims.  Though the instant claims do not expressly recite bingo games, they are directed to similar types of games in which prizes may be awarded for randomly generated outcomes in conjunction with arrays of symbols.  Finally, the instant claims manage the wagering transactions between humans that take place during wagering games.  Such wagering activity involves financial transactions, which may result in an award being paid to the player based on the rules of the game (e.g., as determined by a random number generator).  These features are similar to the risk hedging discussed in Bilski and the shadow accounts of Alice.  
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of certain methods of organizing human activity.  Under prong 2, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use.  Here, the claimed invention is directed to an improvement in the manner of playing a game, but there is no indication that this amounts to an improvement in the underlying computer technology.  Therefore, the claims are directed to the judicially recognized exception of an abstract idea.
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that 
The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: a display; a random number generator; at least one processor; and a memory device that stores a plurality of instructions to carry out the abstract idea.  Such features are merely amount to an instruction to apply the abstract idea on generic, functional, and conventional components well-known in the art of wager gaming.  
For instance, US 2002/0045474 to Singer et al. describes a gaming machine 10 having a “coin tray 84…as is conventional into which coins are dispensed from a coin hopper (not shown) when a player wishes to cash out” (par. 25) and “On the interior of the gaming machine 10 are the computer controls that operate the gaming machine as well as the other conventional hardware used in a gaming machine such as the coin hopper, the video monitor hardware, the wiring harness, the coin validator, the bill acceptor equipment and other suitable devices used to make the gaming machine 10 operational” (par. 26).  Note that the “interior of the gaming machine 10” refers to the portion within the cabinet, as illustrated in Figure 1, which supports the display, input devices, value acceptor, and value dispenser.
Additionally, US 2002/0043759 to Vancura describes several features of a “conventional” slot machine, including “underlying casino game of chance can be any conventional casino game (whether automated or live) such as, but not limited to, slots, joker poker, live card games, dice, wheel games, etc.…The underlying casino game is conventionally started in stage 210 such as by receiving a wager or the like and played in stage 212 from a player accessing the game of chance through conventional input devices in stage 214…In a conventional fashion, this would include placing wagers, playing the underlying casino game of chance according to the rules of the game, and receiving awards (payoffs), if any, based upon the placed wagers in stage 216” (par. 140).  Vancura also describes “input devices [that] are conventional in the gaming industry and may comprise touch screens, keyboards, microphones, mouse inputs, switches, etc.” (par. 141), as well as “payoff devices [that] are conventional in the gaming industry and include credit meters, coin-out, tickets, entries on smart cards, etc.” (par. 141).  Vancura further teaches the “slot machine 10 is conventional and may comprise a number of different designs” including a “microprocessor 20 [which] is usually connected to a random number generator 50 which may be a separate hardware component or a software module within suitable memory” (par. 65).
These references demonstrate exemplary teachings of features that are conventional in the art.  This list is not exhaustive.  
The claimed elements taken as a whole perform the same functions when taken individually.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014).
Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive.  

Applicant asserts on page 6 of the Remarks that the claims have been amended to clarify that the electronic gaming machine utilizes its random number generator (RNG) to determine a result of the gambling event.  While clarifications are always appreciated, the Examiner had already interpreted the RNG as being used to generate a random result.  Indeed, this is the conventional use of RNG’s in gaming machines.  For this reason, the Examiner does not agree with Applicant’s assertion that utilization of a RNG to generate a randomized result is not an abstract idea.  Though the RNG itself is not an abstract idea, it is also not “something more” than an abstract idea because it is used in a well-understood, routine, and conventional manner to determine random outcomes.
The remaining arguments center on the decision in Planet Bingo v. VKGS.  These arguments do not disturb the findings above that the claimed RNG limitations are insufficient to demonstrate eligibility.  Planet Bingo is cited to demonstrate that the abstract ideas are similar between the instant claims and those found ineligible by the Federal Circuit.  This form of comparison is how courts determine whether a claim encompasses an abstract idea, and the Office adopts the same approach.  Therefore, whether Planet Bingo recites an RNG or not is beside the point.  The question to be asked is whether the instant claims encompass an abstract idea ‘similar to’ other abstract ideas identified by the courts.  The Examiner has provided analysis to show the Planet Bingo.  
The Examiner notes that Applicant has not discussed any other court precedent besides Planet Bingo, and hence has not provided any persuasive argument for why the instant claims could not be compared to other inventions found abstract by the courts.
Finally, it is noted that the arguments of page 7 end mid-sentence.  A conclusion page appears on page 8.  The Examiner believes all pertinent arguments are present on page 7 and that the omitted portion seems to be a wrap-up statement requesting the rejection be withdrawn.  If any additional arguments were omitted from page 7, they should be presented in an interview.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818.  The examiner can normally be reached on M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM H MCCULLOCH JR/           Primary Examiner, Art Unit 3715